DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 119
(e) with reference to Application Number: 201 7-212305 filed on 11/1/17.
	Acknowledgment is made of applicant's claim for foreign priority based on an
application filed in 2017-184226 on 9/25/17. It is noted, however, that applicant has not
filed a certified copy of the 2017-184226 application as required by 37 CFR 1.55.
	Acknowledgment is made of applicant's claim for foreign priority based on an
application filed in 2017-193119 on 10/2/17. It is noted, however, that applicant has not
filed a certified copy of the 2017-193119 application as required by 37 CFR 1.55.
	Acknowledgment is made of applicant's claim for foreign priority based on an
application filed in 1018-026030 on 2/16/18. It is noted, however, that applicant has not
filed a certified copy of the 1018-026030 application as required by 37 CFR 1.55.
Terminal Disclaimer
The terminal disclaimer filed on 2/9/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 11,146,851 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hopeton Walker (Reg. No. 64,808) on 2/9/22 in order to authorize the examiner’s amendment to claim 3 and to fix the terminal disclaimer (TD) dated 1/27/22 with a substitute TD that was submitted on 2/9/22.
The application has been amended as follows: 
In claim 3 line 3, the phrase “a Lane, a Lane 2” has been deleted and it has been replaced with ---a Lane 1, a Lane 2---.

Allowable Subject Matter
Claims 1-25 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
	With regards to claims 1, 13, 14 and 25, the prior art of record alone or in
combination fails to teach or fairly suggest determining a connection device is one of a
compatible connection device or a non-compatible connection device; and controlling
the electronic device to operate in a compatible mode based on the determination that
the connection device is the compatible connection device; and operate in a non-
compatible mode based on the determination that the connection device is the non-
compatible connection device, in combination with the other limitations found in the
respective claims.
	With regards to claims 2-12, due to their direct or indirect dependence from claim 1, they are allowed for at least the same reasons.
	With regards to claims 15-24, due to their direct or indirect dependence from
claim 14, they are allowed for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152. The examiner can normally be reached Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DEM